412 S.E.2d 831 (1992)
261 Ga. 842
POSTELL
v.
The STATE.
No. S91G1369.
Supreme Court of Georgia.
February 6, 1992.
Jesse W. Walters, Perry, Walters & Lippitt, Albany, for Postell.
Britt R. Priddy, Dist. Atty., Albany, for the State.
HUNT, Justice.
In Postell v. State, 200 Ga.App. 208, 407 S.E.2d 412 (1991) the Court of Appeals affirmed the defendant's convictions for rape and robbery by intimidation. We granted the defendant's application for certiorari to determine whether the trial court should have charged the jury on circumstantial evidence, as the defendant requested, and whether the trial court properly excluded evidence regarding a prior claim of rape by the victim.
1. In Robinson v. State, 261 Ga. 698, 410 S.E.2d 116 (1991) we held that "where the state's case depends, in whole or in part, on circumstantial evidence, a charge on the law of circumstantial evidence must be given on request." Here, as in Robinson, the state's case depended in part on circumstantial evidence. Accordingly, the trial court erred by failing to give the defendant's request to charge on circumstantial evidence.
2. The trial court did not err by excluding evidence regarding the victim's claim that she was raped previously by another man. There is no evidence that the victim accused any individual in connection with this claim. Therefore, the rule in Smith v. State, 259 Ga. 135, 137, 377 S.E.2d 158 (1989), authorizing evidence of prior false accusations of rape in a rape trial, does not apply, and the evidence was not otherwise admissible.
3. Having reviewed the evidence in the light most favorable to the jury's determination, we conclude that a rational trier of fact could have found the defendant guilty of rape and robbery by intimidation beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Crawford v. State, 245 Ga. 89, 90, 263 S.E.2d 131 (1980).
Judgment reversed.
CLARKE, C.J., and BELL, BENHAM and FLETCHER, JJ., concur, except WELTNER, P.J., who dissents.
*832 WELTNER, Presiding Justice, dissenting.
I dissent for the reasons expressed in my dissent in Robinson v. State, 261 Ga. 698, 410 S.E.2d 116 (1991).